DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 17, the claim recites the limitation "the weighted layer" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 19, the claim recites “the at least one sealed pocket contains a plurality of weight elements” which renders the claim indefinite as claim 17 recites “a plurality of weight elements” which renders the claim indefinite as it is unclear if claim 19 is referring to the same plurality of weight elements, or a new one. For the purposes of examination, the Examiner will interpret the claim to be referring to a new plurality of weight elements which can be anything that has a weight. 
	Claims 18-20 are rejected based on their dependency to claim 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-10, 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wibell (US 4,132,262 – provided by Applicant in the IDS) in view of Nilsson (US 2020/0236907).

Regarding claim 1, Wibell teaches the thermally regulated article (Title, Abstract), comprising: 
a first cover layer and a second cover layer (see 26, 28, Fig. 5, col. 3, lines 1-10); 
a thermally controlled layer disposed between and attached to the first layer and the second cover layer (52, Fig. 5, col. 3, lines 50-60); 
wherein thermally regulated fluid flows into and out of the thermally controlled layer; and wherein the weighted layer includes a plurality of weight elements (col. 3, lines 50-60).
Wibell does not teach a weighted layer attached to the first cover layer. Nilsson teaches a blanket with weight elements (Nilsson, Title) which features a first layer (Nilsson, 11, Fig. 1, Abstract) and a second layer (Nilsson, 12, Fig. 1, Abstract) and a weighted layer attached to the first layer (Nilsson, 2, Fig. 1, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wibell with a weighted layer attached to the first layer, as taught by Nilsson, in order to allowing for the weight to apply pressure thereby increasing the user’s awareness of their bod and calming them (Wibell, paragraph [0002]).

Regarding claim 2, Wibell as modified teaches the thermally regulated article of claim 1, but does not specifically teach that the thermally controlled layer weighs between 5 and 50 lbs. However, the claimed weight of the thermally controlled layer is merely a result effective variable, the general conditions of which are met by the prior art. Specifically, the claim requires a thermally controlled layer which has a specific weight range. As Wibell as modified teaches the thermally controlled layer, the weight of said layer is not patentably distinguishable from the prior art as the same function recited is performed regardless. Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date to provide Wibell as modified with the thermally controlled layer weighs between 5 and 50 lbs, in order to assess how this weight range effects the desired optimization of the article. 

Regarding claim 4, Wibell as modified teaches the thermally regulated article of claim 1, wherein the plurality of weight elements comprises at least one element made from glass, polypropylene, and/or steel (Nilsson, see paragraph [0054] which notes the weight elements are made of stainless steel).

Regarding claim 5, Wibell as modified teaches the thermally regulated article of claim 1, but does not specifically teach that the weighted layer weighs between 10 and 15 lbs. However, the claimed weight of the weighted layer is merely a result effective variable, the general conditions of which are met by the prior art. Specifically, the claim requires a weighted layer which has a specific weight range. As Wibell as modified teaches the weighted layer, the weight of said layer is not patentably distinguishable from the prior art as the same function recited is performed regardless. Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date to provide Wibell as modified with the thermally controlled layer weighs between 10 and 15 lbs, in order to assess how this weight range effects the desired optimization of the article.

Regarding claim 6, Wibell as modified teaches the thermally regulated article of claim 1, but does not specifically teach that the first cover layer and the second cover layer each comprise cotton, fleece, polyester, mesh, jacquard, jersey, linen, sateen, velvet, and/or chenille. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wibell as modified with the first cover layer and the second cover layer each comprise cotton, fleece, polyester, mesh, jacquard, jersey, linen, sateen, velvet, and/or chenille, as it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. 

Regarding claim 7, Wibell as modified teaches the thermally regulated article of claim 1, wherein the thermally controlled layer is connected to a control unit, wherein the control unit heats or cools the thermally regulated fluid (see Wibell, Abstract).

Regarding claim 8, Wibell as modified teaches the thermally regulated article of claim 1, but does not specifically teach that the thermally regulated fluid is water. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wibell as modified with the thermally regulated fluid is water, as it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 9, Wibell teaches a system for thermally regulating an article, comprising: 
a control unit (34, 36, 30, Fig. 3, col. 3, lines 23-35), connected to at least one supply line and at least one return line (see supply 56 and return 60 in Fig. 3); 
a weighted article, comprising: a first cover layer and a second cover layer (see 26, 28, Fig. 5, col. 3, lines 1-10); 
a thermally controlled layer disposed between and attached to the first layer and the second cover layer (52, Fig. 5, col. 3, lines 50-60); 
wherein thermally regulated fluid flows into and out of the thermally controlled layer (see Fig. 3); 
wherein the control unit heats or cools the thermally regulated fluid; and wherein the thermally controlled layer is connected to the at least one supply line and the at least one return line (col. 3, lines 23-35).
Wibell does not teach a weighted layer attached to the first cover layer; and wherein the weighted layer includes a plurality of weight elements.
Nilsson teaches a blanket with weight elements (Nilsson, Title) which features a first layer (Nilsson, 11, Fig. 1, Abstract) and a second layer (Nilsson, 12, Fig. 1, Abstract) and a weighted layer attached to the first layer (Nilsson, 2, Fig. 1, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wibell with a weighted layer attached to the first layer, as taught by Nilsson, in order to allowing for the weight to apply pressure thereby increasing the user’s awareness of their bod and calming them (Wibell, paragraph [0002]).

Regarding claim 10, Wibell as modified teaches the system of claim 9, but does not specifically teach that the thermally controlled layer weighs between 5 and 25 lbs. However, the claimed weight of the thermally controlled layer is merely a result effective variable, the general conditions of which are met by the prior art. Specifically, the claim requires a thermally controlled layer which has a specific weight range. As Wibell as modified teaches the thermally controlled layer, the weight of said layer is not patentably distinguishable from the prior art as the same function recited is performed regardless. Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date to provide Wibell as modified with the thermally controlled layer weighs between 5 and 50 lbs, in order to assess how this weight range effects the desired optimization of the article.

Regarding claim 12, Wibell as modified teaches the system of claim 9, wherein the plurality of weight elements comprises at least one element made from glass, polypropylene, and/or steel (Nilsson, see paragraph [0054] which notes the weight elements are made of stainless steel).

Regarding claim 13, Wibell as modified teaches the system of claim 9, but does not teach that the weighted layer weighs between 10 and 15 lbs. However, the claimed weight of the weighted layer is merely a result effective variable, the general conditions of which are met by the prior art. Specifically, the claim requires a weighted layer which has a specific weight range. As Wibell as modified teaches the weighted layer, the weight of said layer is not patentably distinguishable from the prior art as the same function recited is performed regardless. Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date to provide Wibell as modified with the thermally controlled layer weighs between 10 and 15 lbs, in order to assess how this weight range effects the desired optimization of the article.

Regarding claim 14, Wibell as modified teaches the system of claim 9, but does not specifically teach that the first cover layer and the second cover layer each comprise cotton, fleece, polyester, mesh, jacquard, jersey, linen, sateen, velvet, and/or chenille. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wibell as modified with the first cover layer and the second cover layer each comprise cotton, fleece, polyester, mesh, jacquard, jersey, linen, sateen, velvet, and/or chenille, as it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 15, Wibell as modified teaches the system of claim 9, wherein the at least one supply line includes a first supply line and a second supply line, wherein the at least one return line includes a first return line and a second return line, wherein the first supply line and the first return line are connected to the thermally controlled layer, and wherein the second supply line and the second return line are connected to a separate device (see Wibell, Fig. 3, which has the supply/return passages in the thermally controlled layer and supply/return lines connected to a separate device which is cited as 54).

Regarding claim 16, Wibell as modified teaches the system of claim 9, but does not teach that the thermally regulated fluid is water. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wibell as modified with the thermally regulated fluid is water, as it has been held to be within the general skill of one of ordinary skill in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Regarding claim 17, Wibell teaches a system for thermally regulating an article (see Title, Abstract), comprising: 
a control unit (34, 36, 30, Fig. 3, col. 3, lines 23-35), connected to at least one supply line and at least one return line (see supply 56 and return 60 in Fig. 3); 
a weighted article, comprising: a first cover layer and a second cover layer (see 26, 28, Fig. 5, col. 3, lines 1-10); 
a thermally controlled layer disposed between and attached to the first cover layer and the second cover layer (52, Fig. 5, col. 3, lines 50-60); 
wherein thermally regulated fluid flows into and out of the thermally controlled layer (see Abstract); and 
wherein the control unit heats or cools the thermally regulated fluid (see Abstract); 
wherein the thermally controlled layer is connected to the at least one supply line and the at least one return line; and wherein the at least one supply line includes a first supply line and a second supply line, wherein the at least one return line includes a first return line and a second return line, wherein the first supply line and the first return line are connected to the thermally controlled layer, and wherein the second supply line and the second return line are connected to a separate device (see Wibell, Fig. 3, which has the supply/return passages in the thermally controlled layer and supply/return lines connected to a separate device which is cited as 54).
Wibell does not teach the weighted layer includes a plurality of weight elements.
Nilsson teaches a blanket with weight elements (Nilsson, Title) which features a first layer (Nilsson, 11, Fig. 1, Abstract) and a second layer (Nilsson, 12, Fig. 1, Abstract) and a weighted layer attached to the first layer (Nilsson, 2, Fig. 1, Abstract). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Wibell with a weighted layer attached to the first layer, as taught by Nilsson, in order to allowing for the weight to apply pressure thereby increasing the user’s awareness of their bod and calming them (Wibell, paragraph [0002]).

Regarding claim 18, Wibell as modified teaches the system of claim 17, but does not teach the thermally controlled layer weighs between 5 and 25 lbs. However, the claimed weight of the thermally controlled layer is merely a result effective variable, the general conditions of which are met by the prior art. Specifically, the claim requires a thermally controlled layer which has a specific weight range. As Wibell as modified teaches the thermally controlled layer, the weight of said layer is not patentably distinguishable from the prior art as the same function recited is performed regardless. Thus, it would be obvious to one of ordinary skill in the art, prior to the effective filing date to provide Wibell as modified with the thermally controlled layer weighs between 5 and 50 lbs, in order to assess how this weight range effects the desired optimization of the article.

Regarding claim 19, Wibell as modified teaches the system of claim 17, wherein the thermally controlled layer includes at least one sealed pocket, wherein the at least one sealed pocket contains a plurality of weight elements (defined as 38 in Wibell, Fig. 3, see col. 3, lines 30-43).

Allowable Subject Matter
Claims 3, 11, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/            Examiner, Art Unit 3763